                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ROBERT Z. WHIPPLE III,                          )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )     No.:    3:21-CV-21-TAV-DCP
                                                )
LAUREL COUNTY                                   )
CORRECTIONAL CENTER, et al.,                    )
                                                )
              Defendants.                       )


                              MEMORANDUM OPINION

       Plaintiff, a pretrial detainee confined at the Laurel County Correctional Center in

London, Kentucky, has filed a civil rights complaint for, inter alia, violation of 42 U.S.C.

§ 1983 [Doc. 1], an emergency motion for a temporary restraining order [Doc. 2], and a

motion for leave to proceed in forma pauperis in this action [Doc. 5].

       Plaintiff’s complaint and emergency motion are filed against the Laurel County

Correctional Center and its employees, and the claims contained in the complaint relate to

conditions of Plaintiff’s confinement therein. The general venue statute for federal district

courts provides in relevant part, as follows:

              A civil action may be brought in — (1) a judicial district in
              which any defendant resides, if all defendants are residents of
              the State in which the district is located; (2) a judicial district
              in which a substantial part of the events or omissions giving
              rise to the claim occurred, or a substantial part of property that
              is the subject of the action is situated; or (3) if there is no
              district in which an action may otherwise be brought as
              provided in this section, any judicial district in which any




Case 3:21-cv-00021-TAV-DCP Document 9 Filed 03/02/21 Page 1 of 2 PageID #: 38
              defendant is subject to the court’s personal jurisdiction with
              respect to such action.

28 U.S.C. § 1391(b)(1)-(3).

       As noted above, Plaintiff’s complaint set forth claims arising in the Laurel County

Correctional Center. The Laurel County Correctional Center is located in Laurel County,

Kentucky, which lies within the judicial district for the Eastern Division of Kentucky.

28 U.S.C. § 97(a). The Court therefore concludes that the proper venue for this case is in

the Eastern District of Kentucky. Accordingly, the Clerk will be DIRECTED to transfer

this entire action to the Eastern District of Kentucky and CLOSE this Court’s file. See

28 U.S.C. § 1406(a) (providing federal district court may transfer a civil action to any

district or division where it could have been originally filed “in the interest of justice”).

       IT IS SO ORDERED.

       ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                               2


Case 3:21-cv-00021-TAV-DCP Document 9 Filed 03/02/21 Page 2 of 2 PageID #: 39
